Citation Nr: 1403097	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran presented personal testimony before the undersigned. A transcript of the hearing has been associated with the claims file.

In May 2012, the Board remanded the appeal to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  On remand, the RO issued a rating decision in July 2012 that granted service connection for bilateral hearing loss.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the July 2012 rating decision, including the schedular rating and effective date assigned by the RO.  Thus, this matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter was previously remanded to obtain a medical opinion addressing whether the Veteran's tinnitus is related to noise exposure during service.  The opinion was obtained on remand in May 2012.  The VA examiner determined that such a relationship was unlikely.  However, the Board's May 2012 decision granted service connection for bilateral hearing loss.  The Veteran's representative, in November 2013 post-remand brief, raised a secondary theory of entitlement (tinnitus secondary to now service-connected bilateral hearing loss).  A VA examination is needed to address the medically complex questions concerning whether the Veteran's bilateral hearing loss has caused or aggravated his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA audiological examination.  

The examiner is asked to review the pertinent evidence in the claims file, including the Veteran's lay assertions, and also the prior examination results.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a) Is it at least as likely as not (i.e., there is at least an equal probability) that the Veteran's tinnitus was caused by or is the result of his bilateral hearing loss?

(b) Without regard to the answer to question (a), is at least as likely as not that the Veteran's tinnitus has been aggravated by his hearing loss condition?  In answering this question, the examiner is asked to accept that "aggravated" means there was (1) an increase in severity of the disease, where (2) the increase was not due to the natural progress of the nonservice-connected disease. 

It is imperative that clear and separate responses be provided addressing the two distinct questions above involving (a) causation and (b) aggravation.

In doing so, it is asked that you completely articulate the reasons underpinning your opinion.  That is, please (1) identify what facts and information, whether found in the record or outside the record (i.e., medical articles or treatises), support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing the requested action, and any follow-up notification and/or development arising from the action taken above, readjudicate the remanded issue with consideration of all pertinent evidence, legal authority, and all relevant theories of entitlement.  If any benefit sought on appeal remains denied, issue the Veteran and his representative, if any, a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  Afford the appropriate time period for a response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


